Exhibit 10(D)i

 

MASTER AGREEMENT
RELATING TO OPTIONS GRANTED UNDER THE
ECOLAB INC. 2001 NON-EMPLOYEE DIRECTOR STOCK OPTION
AND DEFERRED COMPENSATION PLAN

 

THIS AGREEMENT is entered into and effective as of this             day of
                           ,        , by and between Ecolab Inc. (the “Company”)
and                                      (the “Optionee”).

 

A.            The Company has adopted the Ecolab Inc. 2001 Non-Employee Director
Stock Option and Deferred Compensation Plan (the “Plan”), authorizing the Board
of Directors of the Company, or a committee as provided for in the Plan (the
Board or such a committee to be referred to as the “Committee”), to grant from
time to time Periodic Options to Qualified Directors and to grant as of each
Annual Meeting Date and November 1st Elective Options to those Qualified
Directors that have elected to receive credits to their Option Cash Accounts in
lieu of Share Unit Compensation pursuant to Section 5.3 of the Plan or have
elected to receive credits to their Option Cash Accounts in lieu of all or part
of their Other Director Compensation pursuant to Section 5.2 of the Plan.

 

B.            The Company desires to advance the interests of the Company and
its stockholders by enabling the Company to attract and retain the services of
experienced and knowledgeable non-employee directors and to provide an incentive
for such directors to increase their proprietary interest in the Company’s
long-term success and progress.

 

Accordingly, the parties agree as follows:

 

ARTICLE 1.  GRANT OF OPTIONS.

 

Effective as of each of the dates (each, a “Date of Grant”) set forth in a
written notification a grant, which written notification will be provided by the
Company to the Optionee from time to time as Options (as hereinafter defined)
are granted under the Plan, the Company hereby grants to the Optionee the right,
privilege, and option (the “Option” and collectively, the “Options”) to purchase
that number of shares (the “Option Shares”) of the Company’s common stock, $1.00
par value (the “Common Stock”) as set forth opposite such Date of Grant on the
written notification, according to the terms and subject to the conditions
hereinafter set forth and as set forth in the Plan.  None of the Options are
intended to be “incentive stock options,” as that term is used in Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

ARTICLE 2.  EXERCISE PRICE.

 

The per share price to be paid by the Optionee in the event of an exercise of
any of the Options will be the respective price set forth opposite such Option
in the written notification of grant referred to in Article 1 above.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 3.  DURATION OF OPTIONS AND TIME OF EXERCISE.

 

3.1           Exercisability and Duration.  Each Option will be immediately
exercisable in full and will remain exercisable until 5:00 p.m. (St. Paul,
Minnesota time) on the tenth anniversary of such Option’s respective Date of
Grant (“Time of Termination”).  At the Time of Termination of an Option, such
Option will become void and expire as to all unexercised Option Shares.

 

3.2           Termination of Service as a Director of the Company.  If the
Optionee ceases to serve as a director of the Company for any reason, then each
Option will remain exercisable until the earlier of the expiration of five years
after the date the Optionee ceased to serve as a director of the Company or the
remaining term of such Option, at which time such Option will terminate and no
longer be exercised.

 

3.3           Effects of Actions Constituting Cause.  Notwithstanding anything
in this Agreement to the contrary, in the event that the Optionee is determined
by the Committee, acting in its sole discretion, to have committed any action
which would constitute Cause, irrespective of whether such action or the
Committee’s determination occurs before or after the Optionee ceases to serve as
a director of the Company, all rights of the Optionee under the Plan and this
Agreement attributable to unexercised Periodic Options then held by the Optionee
will terminate and be forfeited without notice of any kind.

 

ARTICLE 4.  MANNER OF OPTION EXERCISE; RELOAD GRANTS.

 

4.1           Notice.  Each Option may be exercised by the Optionee in whole or
in part from time to time, subject to the conditions contained in the Plan and
in this Agreement, by delivering, in person, by facsimile or electronic
transmission or through the mail, a written notice of exercise to the Company at
its principal executive office in St. Paul, Minnesota (Attention:  Corporate
Secretary, or such other person as may, from time to time, be authorized by the
Corporate Secretary to receive such notices).  Such notice must be in a form
satisfactory to the Committee, identify the particular Option that is being
exercised (by the Date of Grant and total number of Option Shares subject to
such Option), specify the number of Option Shares with respect to which such
Option is being exercised, and signed by the person or persons so exercising
such Option.  Such notice must be accompanied by payment in full of the total
purchase price of the Option Shares purchased.  In the event that an Option is
being exercised, as provided by the Plan and Sections 5.2 and 5.3 below, by any
person or persons other than the Optionee, the notice must be accompanied by
appropriate proof of right of such person or persons to exercise such Option. 
As soon as practicable after the effective exercise of such Option, the Optionee
will be recorded on the stock transfer books of the Company as the owner of the
Option Shares purchased, and the Company will deliver to the Optionee one or
more duly issued stock certificates evidencing such ownership.  In the event
that such Option is being exercised, as provided by resolutions of the Committee
and Section 4.2 below, by tender of a Broker Exercise Notice, the Company will
deliver such stock certificates directly to the Optionee’s broker or dealer or
their nominee.

 

2

--------------------------------------------------------------------------------


 

4.2           At the time of exercise of an Option, the Optionee will pay the
total purchase price of the Option Shares to be purchased entirely in cash
(including a check, bank draft or money order, payable to the order of the
Company); provided, however, that the Committee, in its sole discretion and upon
terms and conditions established by the Committee, may allow such payment to be
made, in whole or in part, by tender of a Broker Exercise Notice, by tender, or
attestation as to ownership, of Previously Acquired Shares, or by a combination
of such methods. In the event the Optionee is permitted to pay the total
purchase price of such Option in whole or in part by tender or attestation as to
ownership of Previously Acquired Shares, the value of such Previously Acquired
Shares will be equal to their Market Price on the date of exercise of such
Option.  Notwithstanding the foregoing, the exercise price payable upon the
exercise of an Option by the Optionee if the Optionee has a deferral election in
effect under Section 5.4 of the Plan and Section 4.3 of this Agreement must be
made solely by attestation as to ownership, of Previously Acquired Shares.

 

4.3           Deferral of Receipt of Option Shares Issuable Upon the
Stock-for-Stock Exercise of Options.  So long as the Optionee is a Qualified
Director, the Optionee may elect, in accordance with Section 5.4 of the Plan and
this section and any other rules and procedures the Committee deems appropriate,
to defer receipt of all or a portion of the Option Shares issuable upon the
stock-for-stock exercise of an Option.  An election made pursuant to this
section will not be effective unless it is made on a properly completed election
form received by the Committee at least six months prior to the Optionee’s
exercise of the Option covered by the deferral election.  An election made
pursuant to this section will not be effective unless the Optionee is a
Qualified Director both at the time of execution of the deferral election and at
the time of the exercise of the Option, receipt of the Option Shares of which
will be deferred.  The Optionee must pay the Option exercise price by
attestation as to ownership of Previously Acquired Shares.  Receipt of Option
Shares deferred with respect to an Option pursuant to this section will be
credited to an Optionee’s Share Account under the Plan as of the day of exercise
of such Option.  The number of Share Units credited to the Optionee’s Share
Account will equal the number of Option Shares with respect to which the Option
was exercised pursuant to this section by the Optionee, net of the number of
Shares attested to in payment of the exercise price pursuant to this section. 
An election to defer receipt of all or a portion of the Option Shares issuable
upon the stock-for-stock exercise of an Option pursuant to this section is
irrevocable.

 

4.4           Reload Grants.  To the extent that (i) an Option is exercised in
whole or in part at the time the Optionee is a director of the Company; and (ii)
the exercise price of such Option is satisfied by the Optionee by tender or
attestation as to ownership of Previously Acquired Shares, then the Optionee
will automatically be granted, effective as of such date of exercise, a Reload
Option to purchase the number of Shares tendered or attested to in exercising
such Option, at an exercise price equal to the Market Price on the date of
grant.  Such Reload Option will be immediately exercisable, will expire at the
Time of Termination set forth in Section 3.1 of the original underlying Option,
or earlier upon the Optionee’s termination of service as provided in Section 3.2
and will be subject to the other terms and conditions of the original underlying
Option.  The right to receive a Reload Option under this section will accrue, on
the terms and conditions set forth above, solely to the Optionee, and not to any
permitted transferee under the terms of the Plan.  A Reload Option will not

 

3

--------------------------------------------------------------------------------


 

accrue or be granted on a Reload Option. Written notification will be provided
by the Company to the Optionee from time to time as Reload Options are granted
pursuant to this section.

 

ARTICLE 5.  RESTRICTIONS ON TRANSFER.

 

5.1           General Restriction on Transfer.  Except as otherwise provided in
the Plan and this section, none of the Options nor the Option Shares acquired
upon exercise of the Options may be transferred by the Optionee, either
voluntarily or involuntarily, or subjected to any lien, directly or indirectly,
by operation of law or otherwise.  Any attempt to transfer or encumber any of
the Options or the Option Shares other than in accordance with this section and
the Plan will be null and void and will void such Option.

 

5.2           Designation of Beneficiary.  The Optionee is entitled to designate
a beneficiary to receive an Option upon the Optionee’s death, and in the event
of the Optionee’s death, payment of any amounts due under the Plan will be made
to, and exercise of any of the Options (to the extent permitted pursuant to
Article 3) may be made by, the Optionee’s legal representatives, heirs and
legatees.

 

5.3           Gifts to Related Parties.  So long as the Optionee is a director
of the Company, the Optionee is entitled to transfer all or a portion of an
Option, other than for value, to the Optionee’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, any person sharing the Optionee’s household (other than a tenant
or employee), a trust in which any of the foregoing have more than fifty percent
of the beneficial interests, a foundation in which any of the foregoing (or the
Optionee) control the management of assets, and any other entity in which these
persons (or the Optionee) own more than fifty percent of the voting interests. 
Any permitted transferee will remain subject to all the terms and conditions
applicable to the Optionee prior to the transfer except that a transferee will
have no rights to receive Reload Options under Section 4.4.  A permitted
transfer may be conditioned upon such requirements as the Committee may, in its
sole discretion, determine, including, but not limited to execution and/or
delivery of appropriate acknowledgements, opinion of counsel, or other documents
by the transferee.

 

ARTICLE 6.  LIMITATION OF RIGHTS.

 

6.1           No Right to Continue As a Director.  Neither the Plan, nor the
granting of any of the Options under the Plan and this Agreement, nor any other
action taken pursuant to the Plan, will constitute or be evidence of any
agreement or understanding, express or implied, that the Company will retain the
Optionee as a director of the Company for any period of time, or at any
particular rate of compensation.

 

6.2           Rights as a Stockholder.  The Optionee will have no rights as a
stockholder with respect to any Option Shares covered by an Option until the
Optionee has exercised such Option, paid the exercise price and become the
holder of record of such Option Shares, and, except as otherwise provided in
Article 8 below, no adjustment will be made for dividends or other

 

4

--------------------------------------------------------------------------------


 

distributions or other rights as to which there is a record date preceding the
date the Optionee becomes the holder of record of such Option Shares.

 

ARTICLE 7.  WITHHOLDING TAXES.

 

7.1           General Rules.  The Company is entitled to (a) withhold and deduct
from the Optionee’s compensation and all other amounts which may be due and
owing to the Optionee from the Company), or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any federal,
state or local withholding and other tax requirements attributable to the grant
or exercise of any Option or otherwise incurred with respect to such Option, or
(b) require the Optionee promptly to remit the amount of such withholding to the
Company before taking any action on the Optionee’s notice of exercise of any
Option, including issuing any Option Shares, with respect to such Option.  In
the event that the Company is unable to withhold such amounts, for whatever
reason, the Optionee hereby agrees to pay to the Company an amount equal to the
amount the Company would otherwise be required to withhold under federal, state
or local law.

 

7.2           Special Rules.  The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require the
Optionee to satisfy, in whole or in part, any withholding or other tax
obligation as described in Section 7.1 above by remitting such amounts to the
Company, by electing to tender, or attest as to ownership of, Previously
Acquired Shares, by delivery of a Broker Exercise Notice or a combination of
such method.  For purposes of satisfying the Optionee’s withholding or other tax
obligation, Previously Acquired Shares tendered or covered by an attestation
will be valued at their Market Price.

 

ARTICLE 8.  ADJUSTMENTS.

 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other similar change in the corporate structure or shares of
the Company, the Committee (or, if the Company is not the surviving corporation
in any such transaction, the board of directors of the surviving corporation),
in order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number, kind and exercise price of securities subject to each Option.

 

ARTICLE 9.  SUBJECT TO PLAN.

 

9.1           Terms of Plan Prevail.  Each Option and the Option Shares granted
and issued pursuant to this Agreement have been granted and issued under, and
are subject to the terms of, the Plan.  The terms of the Plan are incorporated
by reference in this Agreement in their entirety, and the Optionee, by execution
of this Agreement, acknowledges having received a copy of the Plan. The
provisions of this Agreement will be interpreted as to be consistent with the
Plan, and any ambiguities in this Agreement will be interpreted by reference to
the Plan.  In the event that any provision of this Agreement is inconsistent
with the terms of the Plan, the terms of the Plan will prevail.

 

5

--------------------------------------------------------------------------------


 

9.2           Definitions.  Unless otherwise defined in this Agreement, the
terms capitalized in this Agreement will have the same meaning as given to such
terms in the Plan.

 

ARTICLE 10.  MISCELLANEOUS.

 

10.1         Binding Effect.  This Agreement will be binding upon the heirs,
executors, administrators, designated beneficiaries and successors of the
parties to this Agreement.

 

10.2         Governing Law.  This Agreement and all rights and obligations under
this Agreement will be construed in accordance with the Plan and governed by the
laws of the State of Minnesota without regard to conflicts of laws provisions. 
Any legal proceedings related to this Agreement will be brought in an
appropriate Minnesota court, and the parties to this Agreement consent to the
exclusive jurisdiction of the court for this purpose.

 

10.3         Entire Agreement.  This Agreement (including any written
notification of the grant of an Option) and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and exercise of each Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of such Option and the administration of the Plan.

 

10.4         Amendment and Waiver.  This Agreement may be amended, waived,
modified or canceled only by a written instrument executed by the parties hereto
or, in the case of a waiver, by the party waiving compliance.

 

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

 

 

 

ECOLAB INC.

 

 

 

 

 

By

 

 

 

 

Kenneth A. Iverson

 

 

Vice President and Secretary

 

 

 

 

 

 

[By execution of this
Agreement, the Optionee
acknowledges having
received a copy of
the Plan.]

OPTIONEE



(Name)

 

7

--------------------------------------------------------------------------------